            Case 2:12-cr-00632-BMS Document 63 Filed 03/05/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES                                   :
                                                :       CRIMINAL ACTION
       v.                                       :
                                                :       No. 12-632-01
                                                :       BOP No. 68688-066
JERMAINE TRIPPETT                               :

                      ORDER TO REDUCE TERM OF IMPRISONMENT

       AND NOW, this 5th day of March 2021, upon consideration of Defendant’s Pro Se Motion

to Reduce Sentence Under 18 U.S.C. § 3582(c)(1)(A)(i), the Government’s responses, and for the

reasons provided in this Court’s Memorandum dated March 5, 2021, it is ORDERED that:

       1. The Motion (Document No. 51) is GRANTED.

       2. Trippett’s term of imprisonment is reduced to time served. He shall be released from

             the custody of the Bureau of Prisons (“BOP”) as soon as reasonably practicable, and

             he completes a 14-day quarantine at the FCI (unless, in the BOP’s determination, this

             is not necessary because he has already been effectively quarantined, or is not practical

             given the resources of the facility; in that case, the Defendant should be ordered to self-

             quarantine for 14 days at the residence approved by the Probation Office).

       3. Upon his release from custody, Trippett shall begin serving a period of three years of

             supervised release.

       4. Within twenty-four hours of release, Trippett shall contact the United States

             Probation Office and shall follow its instructions.




                                                    1
 Case 2:12-cr-00632-BMS Document 63 Filed 03/05/21 Page 2 of 2




5. IT IS FURTHER ORDERED that the Probation Office shall notify the Court if a

   release plan cannot be implemented by the time that the Bureau of Prisons is prepared

   to release the Defendant pursuant to this Order.

                                     BY THE COURT:

                                     /s/ Berle M. Schiller____________
                                     Berle M. Schiller, J.




                                        2
